ALLREAD, J.
This action originated in the Municipal Court and was appealed to the Court of Common Pleas. The suit was upon an account, which showed a certain balance. A jury rendered a judgment for the full" amount of the alleged balance. Error was prosecuted and the Court of Appeals found as follows:
The question of the statute of limitations as to the older items is presented and urged as a basis for the reduction of the amount of the verdict. The pleadings on evidence showed that the mutual accounts were to be credited against each other, and for this reason the statute of limitations should not be considered.
The next question relates to the liability of Madden for the services of Dr. Woods to Mrs. Carter, Madden’s housekeeper. The trial court charged the jury that Madden would be liable for said services only in the event that he, Madden, requested the doctor to perform the services.
The verdict of the jury was in favor of Dr. Woods upon that issue and we think the evidence is sufficient to sustain the verdict in this respect.
Judgment affirmed.
(Femeding and Kunkle, JJ., concur).